Kirkpatrick, C. J., and Pennington, J.
Were clearly of opinion that the action could not be sustained. The *509board, washing, &c. furnished the [*] boy, was furnished him as an apprentice, and while the boy was serving the master as an apprentice; that if he had any remedy against the father, it must be on the contract. It did not appear that the father contracted to pay the board of the boy, and the nature of the transaction repelled the idea.
lowing and Armstrong, for the plaintiff.
Wall and Hunter, for the defendant.
Rossell, J. — Doubted.
Judgment reversed.